Exhibit 10.2 FIRST AMENDMENT TO amended and restated CREDIT AGREEMENT THIS FIRST AMENDMENT TO Amended and Restated CREDIT AGREEMENT (this “Amendment”) is entered into as of July, 2015 (the “Effective Date”), among Rexford Industrial Realty, L.P., a Maryland limited partnership (“Borrower”), Rexford Industrial Realty, Inc., a Maryland corporation (“Parent”), each Lender that is a signatory hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, “Administrative Agent”), Swing Line Lender and L/C Issuer.
